In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered November 27, 2006, as, in effect, granted that branch of the plaintiffs motion which was, in effect, to vacate, inter alia, those portions of a prior order of the same court entered November 12, 2004, upon the plaintiffs default in appearing, which permitted the defendant to bid to purchase the plaintiffs share of the marital home and valued the defendant’s share of the parties’ business, known as Domino Ambulette Service, at $51,376.
*456Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court did not err in granting that branch of the plaintiffs motion which was, in effect, to vacate, inter alia, certain portions of the order entered November 12, 2004 (see Woodson v Mendon Leasing Corp., 100 NY2d 62, 68 [2003]; Lounsbury v Kiehl, 255 AD2d 774, 775 [1998]; cf. Long Is. Sav. Bank v Sutphen, 222 AD2d 660 [1995]; see also Pauk v Pauk, 277 AD2d 296, 297 [2000]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Santucci, Dickerson and Belen, JJ., concur.